Citation Nr: 1414958	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  04-23 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for seborrheic dermatitis. 

2.  Entitlement to service connection for heart disease. 

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from September 1955 to December 1957. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2008.  A transcript of the hearing is in the Veteran's file.

In August 2008 and July 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  

In December 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.

During the pendency of the appeal, the RO granted service connection for a lumbar spine disability in a rating decision in January 2013.  This represents a full grant of the benefits sought on appeal and the claim is no longer on appeal. 





FINDINGS OF FACT

1.  Seborrheic dermatitis was not affirmatively shown to have had its onset during service; seborrheic dermatitis is unrelated to an injury, disease, or event in service; and seborrheic dermatitis is not proximately due to or caused by a service-connected disability.

2.  Heart disease was not affirmatively shown to have been present during service; heart disease did not manifested to a compensable degree within one year from the date of separation from service in December 1957; heart disease, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service; and heart disease is not proximately due to or caused by a service-connected disability.

3.  Hepatitis or residuals of chronic hepatitis have not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for seborrheic dermatitis have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for heart disease have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for hepatitis have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet.App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in May 2001, in March 2006, and in August 2006.  The Veteran was notified of the type of evidence needed to substantiate the claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.



The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The notices included the provisions for the effective date of the claims and for the degree of disability assignable.

As for the content and the timing of the VCAA notices, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notices came after the initial adjudication, the timing of the notices did not comply with the requirement that notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claims were readjudicated as evidenced by the supplemental statements of the case, dated in September 2007, in October 2007, and January 2014.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records and private medical records. 




The Veteran was afforded compensation examinations in July 2009, June 2011, and July 2013.  As the compensation examinations were based on a review of the Veteran's history and as the examiners described the disability in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet.App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).




Several legal theories operate in conjunction with 38 U.S.C.A. 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished an affirmative showing of inception during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for a chronic disease, such as heart disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted for a disability which proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.








Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet.App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet.App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).





Seborrheic Dermatitis

 Evidence

The service treatment records do not show any complaint, finding, history, symptom, or diagnosis of seborrheic dermatitis. 

After service in December 2000, private medical records show that seborrheic dermatitis of the hands was diagnosed.

In December 2002, the Defense Threat Reduction Agency confirmed that the Veteran was a participant in U.S. atmospheric nuclear testing in Operation Redwing, and his total radiation dose exposure was 0.024 rem gamma.  On May 8, 2003, the Defense Threat Reduction Agency the revised dose estimate to 0.1 rem. 

In January 2004, a VA physician stated that the Veteran's seborrhea dermatitis may be the result of exposure to ionizing radiation during Operation Redwing.  The physician did not provide a rationale.  

In a VHA medical expert opinion, dated in December 2012, Dr. G., MD, FAAD, FACP, Chief of Dermatology of a VA medical center, expressed the opinion that seborrheic dermatitis is neither related to a fungal infection of the hands and feet nor to exposure to ionizing radiation.  The rationale was that seborrheic dermatitis is a common condition that affects 3 to 5% of the population of the United States, and medical science does not support a known etiology, but may be related to increased production of sebum in the sebaceous glands, abnormal sebum composition or an overgrowth of a yeast organism which is a normal inhabitant of the skin.  

On VA examination in July 2013, seborrheic dermatitis and actinic keratosis were diagnosed.  The VA examiner noted that the Veteran has been treated for seborrheic dermatitis for more than 20 years.  



The VA examiner expressed the opinion that one would have to resort to mere speculation to say that radiation exposure during service, rheumatoid arthritis with Felty's syndrome, or actinic keratosis caused or aggravated seborrheic dermatitis.  The rationale was that medical science cannot explain the cause or causes of seborrheic dermatitis.  

Analysis

The Veteran seeks service connection for seborrheic dermatitis due to radiation exposure during service. 

On the basis of the service treatment records alone seborrheic dermatitis was not affirmatively showing to have onset in service.  38 C.F.R. § 3.303(a).

As seborrheic dermatitis is not a chronic disability listed under 38 C.F.R. § 3.309, 
service connection for seborrheic dermatitis may not be established on the basis of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) or on the basis of presumptive service connection for a chronic disability that manifests to a compensable degree within one year of discharge from service under 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.311, seborrheic dermatitis is not on the list of radiogenic diseases.  Under 38 C.F.R. § 3.311(b)(4), if a claimed disease is not on the list, VA shall nevertheless develop the claim under 38 C.F.R. § 3.311(b) where there has been submitted competent scientific or medical evidence that a disease not listed at 38 C.F.R. § 3.311(b)(2) is a radiogenic disease.  

In January 2004, a VA examiner stated that seborrhea dermatitis may be the result of exposure to ionizing radiation during Operation Redwing.  The opinion is afforded no probative value because no rationale for the conclusion reached in the opinion is given.  



As for the VA medical opinions in December 2012 and in July 2013, the VHA expert expressed the opinion that seborrheic dermatitis is neither related to a fungal infection of the hands and feet nor to exposure to ionizing radiation, because medical science does not support a known etiology of the disease. 

In July 2013, the VA examiner expressed the opinion that one would have to resort to mere speculation to say that radiation exposure during service, rheumatoid arthritis with Felty's syndrome, or actinic keratosis caused or aggravated seborrheic dermatitis, because medical science cannot explain the cause or causes of seborrheic dermatitis.  

The Board finds that the opinions are persuasive evidence that opposes rather than supports the claim, because the conclusions reached in the opinions were supported by the significant facts of the case and by medical analysis. 

The Veteran asserts that seborrheic dermatitis is due to radiation exposure during service.  However, no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current seborrheic dermatitis and exposure to ionizing radiation or to rheumatoid arthritis with Felty's syndrome or actinic keratosis.  For this reason, the Veteran's lay opinion is not competent evidence.

Accordingly, the medical evidence against claim, namely, the medical opinions of a VHA expert and the VA examiner in July 2013, outweighs the medical evidence, namely, the medical opinion in 2004 of a VA physician.

And seborrheic dermatitis is not otherwise shown to be the result of an injury, disease, or event in service and seborrheic dermatitis is caused by or aggravated rheumatoid arthritis with Felty's syndrome or actinic keratosis.




As the preponderance of the evidence is against the claim of service connection for seborrheic dermatitis, there is no doubt to be resolved, and service connection is not warranted.
 
Heart Disease

Evidence 

The service treatment records do not show any complaint, finding, history, symptom, or diagnosis of heart disease. 

After service private medical records from April 1996 to October 1996 show that the Veteran had mild congestive heart failure.  At that time, the Veteran was taking medication for rheumatoid arthritis.  The symptoms of heart disease improved after the medication was discontinued.

On VA examination in June 2011, there was a history of heart disease and a longstanding history of factors, leading to heart disease, namely, the use of tobacco use and respiratory disease.  The VA examiner expressed the opinion that there was no nexus between the rheumatoid arthritis and congestive heart failure, because rheumatoid arthritis was a chronic systemic inflammatory disease chiefly affecting synovial membrane of joints. 

On VA examination in July 2013, a VA examiner reported that the present clinical findings did not support a diagnosis of congestive heart failure, hypertensive heart disease, or significant ischemic heart disease.  The VA examiner stated that even if ischemic heart disease were present, there is no objective clinical data that would relate it to the Veteran's active duty service or to service-connected rheumatoid arthritis or asbestosis.  The rationale was that current medical science does not support that the conditions cause ischemic heart disease.  




The VA examiner did stated that it was at least as likely as not that symptoms of dyspnea in 1996 was caused by the medication for rheumatoid arthritis, but the symptoms resolved when the medication was discontinued and there was no present objective evidence of any permanent cardiac residual due to the medication.

Analysis

The Veteran seeks service connection for heart disease due to medication prescribed for rheumatoid arthritis in 1996.

Service connection has been in effect for rheumatoid arthritis since June 2000.

It is undisputed that heart disease had its onset no earlier than 1996, approximately 39 years after separation from service, therefore the Board finds that service connection for heart disease is not established on the basis of affirmatively showing inception of heart disease in service under 38 C.F.R. § 3.303(a), on the basis of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b), on the basis of inservice incurrence under 38 C.F.R. § 3.303(d), or on the basis of presumptive service connection for a chronic disability that manifests to a compensable degree within one year of discharge from service under 38 C.F.R. §§ 3.307, 3.309.

Nonetheless, service connection may be established when heart disease is caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

On VA examination in June 2011, the VA examiner expressed the opinion that there was no nexus between the rheumatoid arthritis and congestive heart failure, because rheumatoid arthritis was a chronic systemic inflammatory disease chiefly affecting synovial membrane of joints. 





On VA examination in July 2013, a VA examiner reported that the present clinical findings did not support a diagnosis of congestive heart failure, hypertensive heart disease, or significant ischemic heart disease and that even if ischemic heart disease were present, there is no objective clinical data that would relate it to the Veteran's active duty service or to service-connected rheumatoid arthritis or asbestosis.  The rationale was that current medical science does not support that the conditions cause ischemic heart disease. 

The Veteran asserts that heart disease is due medication for service-connected rheumatoid arthritis.  However, no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between a medication and the development of heart disease.  For this reason, the Veteran's lay opinion is not competent evidence.

As the preponderance of the evidence is against the claim of service connection for heart disease, there is no doubt to be resolved, and service connection is not warranted. 
Hepatitis

Evidence

The service treatment records do not show any complaint, finding, history, symptom, or diagnosis of hepatitis. 

The Veteran asserts that after service he was hospitalized in 1965 or 1966 for 5 weeks with infectious hepatitis.  He denied any subsequent episodes, symptoms, or findings of hepatitis.

Hepatitis studies in August 1995 and in August 2001 were negative for the hepatitis C antibody, but positive for the hepatitis A and B antibodies. 



In May 2004, Dr. B., MD, after a review of the Veteran's medical records, expressed the opinion that it was likely that the Veteran acquired hepatitis during service.  Dr. B. stated that during service the Veteran had several tattoos.  Dr. B. stated that the literature supported an association between needle punctures, e.g., tattoos, and the development of hepatitis, and that the Veteran had other major risk factors, namely worldwide travel.  Dr. B. expressed the opinion that the Veteran likely acquired hepatitis during service because he was fit at service entrance, had tattoos during service that were obtained outside the continental USA, where the risk of hepatitis might have been greater.

On VA examination in July 2009, the VA examiner stated that while the Veteran has a history of hepatitis A and B, there are no current findings or residuals of hepatitis or liver disease.  The VA examiner stated serological test in 2001 showed no evidence of hepatitis A or B.

On VA examination in July 2013, the VA examiner stated that while the Veteran has a history of hepatitis A and B, there were no current findings or residuals of hepatitis or liver disease.  

The VA examiner expressed the opinion that it was less likely than not that hepatitis had its onset in service and it was more likely than not that hepatitis A or B had onset in around 1965 and 1966, as the Veteran described.   The VA examiner stated that it was less likely than not that hepatitis would have been acquired by the Veteran during his service period of 1955 to 1957, because this was several years prior to the acute illness as described and the incubation period for acute hepatitis B is one to four months and the incubation period for hepatitis A is about one month (meaning that the acute illnesses of either virus had onset after only a short period of time and not years).






The VA examiner also expressed the opinion that it was less likely than not that hepatitis was caused by or aggravated by any risk factors that may be associated with the Veteran's service-connected disabilities.  The VA examiner explained that that there was no objective clinical evidence to support such a conclusion.  Although the Veteran did receive blood transfusions when he was hospitalized for arm amputation in 1995, a complication of service-connected rheumatoid disease, the clinical data shows the diagnosis of hepatitis was made prior to the blood transfusions.  

Analysis

The Veteran seeks service connection for hepatitis, including residuals of chronic hepatitis, which he contends is related to service or to a service-connected disability.

To prevail, the evidence must demonstrate that a current disability is causally related to an event or injury in service or proximately due to or the result of a service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

The lay and medical evidence of record fails to show symptoms or diagnoses of hepatitis or residuals of a hepatitis since the Veteran filed his claim for service connection for hepatitis in 2003.  

As for the Veteran's assertion that hepatitis is related to service or to service-connected rheumatoid arthritis, the diagnosis of hepatitis falls outside the realm of common knowledge of a lay person, and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify hepatitis or residuals of hepatitis.

For these reasons, the Veteran lay evidence is not competent evidence to establish a current diagnosis of hepatitis or residuals of hepatitis. 





In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

As the preponderance of the evidence is against the claim of service connection for hepatitis, there is no doubt to be resolved, and service connection is not warranted. 


ORDER

Service connection for seborrheic dermatitis is denied. 
	
Service connection for heart disease is denied. 

 Service connection for hepatitis is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


